NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALPHAVAX, INC.,
Plaintiff-Appellant,
V.
NOVARTIS VACCINES AND DIAGNOSTICS, lNC.,
Defendant-Appellee.   ~
2010-1487
Appea1 from the United States DiStrict Court for the
District of MassachuSettS in case no. 09-CV-11176, Judge
Wi1liam G. Y0ung.
ON MOTION
ORDER
Novartis VaccineS and DiagnosticS, Inc. moves for a
60-day extension of time, until March 15, 2011, to file its
brief due to settlement negotiationS.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

ALPHAVAX V. NOVARTIS VACCINES
2
FOR THE COURT
 2   /S/ Jan Horbaly
Date Jan H0rba1y
ccc Ste-ven B. Ke1ber, Esq.
Thomas P. Steindler, ESq.
Clerk
52 1
U.S. COUlTFy|?Et?PEALS FOR
`I'HE FEDERAL C|RCUlT
UEl§ Z0__ZU1iJ
san w)asALv
t cum